Citation Nr: 0706814	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  04-26 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for prostate cancer, 
claimed as due to radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from April 1979 to April 
1992. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.


FINDING OF FACT

Prostate cancer was not present within one year of the 
veteran's discharge from service and is not etiologically 
related to service. 


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active 
duty, and its incurrence or aggravation during active duty 
may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for prostate 
cancer.  The Board will initially discuss certain preliminary 
matters, and will then address the pertinent law and 
regulations and their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
mailed in July 2003, after its initial adjudication of the 
claim.  Following the provision of the required notice and 
the completion of all indicated development of the record, 
the RO readjudicated the veteran's claim in May 2004.  There 
is no indication or reason to believe that the ultimate 
decision of the RO on the merits of the claim would have been 
different had VCAA notice been provided at an earlier time.  

Although the originating agency did not specifically request 
the veteran to submit all pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and request him to submit such evidence or provide 
VA with the information and any authorization necessary for 
VA to obtain the evidence on his behalf.  Therefore, the 
Board believes that the veteran was on notice of the fact 
that he should submit any pertinent evidence in his 
possession. 

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for service connection for prostate cancer, 
the Board finds that there is no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for prostate cancer.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide notice with respect to those elements of 
the claim was no more than harmless error.

The Board also notes that the veteran has been afforded an 
appropriate VA examination and service medical records, 
pertinent VA medical records, and an appropriate medical 
opinion have been obtained.  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the RO were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.  

General Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a malignant 
tumor to a degree of 10 percent within one year from the date 
of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

As a preliminary matter, the Board notes that the medical 
evidence indicates that the veteran was initially diagnosed 
with prostate cancer in 2000.  There is no medical evidence 
suggesting that the cancer was present within one year of the 
veteran's discharge from service, and neither the veteran nor 
his representative alleges that it was.  It is contended that 
service connection is warranted for prostate cancer because 
it developed as a result of the veteran's exposure to 
ionizing radiation in service.

The Board notes that prostate cancer is not subject to 
presumptive service connection on a radiation basis under 
38 U.S.C.A. § 1112(c) (West 2002) or 38 C.F.R. § 3.309(d) 
(2006).  It is recognized as a radiogenic disease under 38 
C.F.R. § 3.311, which provides criteria for developing claims 
for service connection for radiogenic diseases but does not 
provide a presumption of service connection.  

The record in this case reflects that all development 
required under § 3.311 has been completed.  Specifically, 
appropriate radiation dose development was undertaken, to 
include obtaining a dose estimate from the Naval Dosimetry 
Center.  The estimate showed that the veteran's lifetime dose 
was 01.739 rem.  The claims folder with the dose estimate was 
reviewed by Chief Public Health and Environmental Hazards 
Officer, the designee of the Undersecretary for Health, for 
preparation of an advisory medical opinion, as directed under 
38 C.F.R. § 3.311(c).  In an opinion dated in July 2002, the 
Chief Public Health and Environmental Hazards Officer stated 
that the sensitivity of the prostate to radiation 
carcinogenesis appears to be relatively low and not clearly 
established.  It was her opinion that it was unlikely that 
the veteran's prostate cancer can be attributed to exposure 
to ionizing radiation in service.  Her opinion reflects that 
she considered all pertinent factors, as set forth at 
38 C.F.R. § 3.311(e).  Based on this evidence, the Director 
of VA's Compensation and Pension Service concluded that there 
was no reasonable possibility that the veteran's disability 
was the result of radiation exposure in service.  

The Board notes that there is no medical opinion of record 
that purports to relate the veteran's prostate cancer to 
radiation exposure in service or any other event in service.  
In essence, the evidence of a nexus between the veteran's 
prostate cancer and radiation exposure in service is limited 
to the veteran's own statements.  This is not competent 
evidence of the alleged nexus since laypersons, such as the 
veteran, are not qualified to render an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim.


ORDER

Entitlement to service connection for prostate cancer is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


